DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on December 23, 2021 has been entered. Claims 1-20 are currently pending. Applicant’s amended claims are addressed herein below. 

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “135” (insert) has been used to designate two different parts in amended Fig. 4 (see amendment dated 12/23/2021).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The amendment filed 12/23/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Amended paragraph [0004], in line 5, recites “an optical fiber 126” (see amendment dated 12/23/2021). However, reference character “126” is used to designate “a sheath tip” in paragraph [0058] of originally filed specification. 
Applicant is required to cancel the new matter in the reply to this Office Action. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “wherein the opposite side of the optical ferrule the receiver is configured to receive a fiber optic conduit and wherein the receiver is coupled to an optical cable” is not clear. It seems there is/are missing word(s). 
a tubular body including an insert with a receiver positioned on a rear terminal end of the insert” (lines 3-4),  
“an optical ferrule extending from the rear cap end, the optical ferrule configured to receive an optical fiber on one end and connect to the receiver” (lines 6-7), and 
“wherein the fiber optic conduit is connected to one side of the ferrule and the other side of the ferrule is configured to receive from the receiver electrical energy received through an optical cable coupled to a laser source” (lines 10-13) are not clear. 
Note that Fig. 4 of instant application shows that the receiver positioned on a front terminal end of the insert. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 20110165535) in view of Feine (US 20040185412).

As to claim 11, Berger discloses a device, comprising: 
projecting light from the distal end of the handpiece housing onto a target surface”);
a sheath tip (Fig. 3) extending from the transparent light emitting cap (Fig. 3, [0028]); 
a fiber optic conduit (Fig. 3) extending from the sheath tip ([0028]: “projecting light from the distal end”); and 
a fiber tip (Fig. 3, [0024]: interchangeable tip) disposed on a terminal end of the fiber optic conduit ([0026]). 
Berger does not specifically teach a transparent light emitting cap and an optical ferrule extending from the rear cap end, the optical ferrule configured to receive an optical fiber on one end and connect to the receiver; wherein the fiber optic conduit is connected to one side of the ferrule and the other side of the ferrule is configured to receive from the receiver electrical energy received through an optical cable coupled to a laser source.  
Feine teaches a transparent light emitting cap (Figs. 1, 6B, [0041]) and an optical ferrule extending from the rear cap end, the optical ferrule configured to receive an optical fiber on one end and connect to the receiver (Fig. 1); wherein the fiber optic conduit is connected to one side of the ferrule and the other side of the ferrule is configured to receive from the receiver electrical energy received through an optical cable coupled to a laser source (Fig. 1, [0036]).  

As to claim 12, Berger (as modified by Feine) teach the device according to claim 11, wherein the device is threadably received by an insert, the insert comprising a receiver that couples with a threaded, rear terminal end of the transparent light emitting cap (Berger: Figs. 2, 3, Feine: Figs. 1, 6B, [0041]) (as best understood). 
As to claim 13, Berger (as modified by Feine) teach the device according to claim 11, further comprising a light source that provides light to the transparent light emitting cap (Berger: [0024], [0028]: “projecting light from the distal end of the handpiece housing onto a target surface”, Feine: Figs. 1, 6B, [0041]) (as best understood). 
As to claim 14, Berger (as modified by Feine) teach the device according to claim 13, wherein the light source is capable of being configured to selectively adjust a luminance of the light emitting cap (Fig. 4(205): “apply force to at least one rib to activate laser”, [0023], [0025]: “visible electromagnetic energy, coherent light, one or more of a wavelength within a range from about 2.69 to about 2.80 microns and a wavelength of about 2.94 microns”) (as best understood).

9.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 20110165535) in view of Heriot (US 20160008170) and in further view of Feine (US 20040185412).

As to claim 1, Berger discloses a device, comprising: 
a handpiece device (Fig. 3(100)) comprising: 
a tubular body (Figa. 1, 3); and 
an insert (Fig. 3(125): inner sleeve) that fits within the tubular body (Fig. 3), the insert having a terminal end (Fig. 3, [0022]) that comprises: 
a receiver (Fig. 3(110): outer sleeve); 
a light source (Fig. 3) disposed on a terminal end of the insert (Fig. 3(125): inner sleeve), the light source being offset from the receiver (Fig. 3(110): outer sleeve, [0024]); and 
a tip (Fig. 3, [0024]: interchangeable tip) that couples with the terminal end of the receiver (Fig. 3(110): outer sleeve), the tip comprising: 
a light emitting cap that receives light from the light source of the insert and illuminates a surgical site ([0024]: illumination with visible light, [0028]: “An illumination source is disposed within the handpiece housing for projecting light from the distal end of the handpiece housing onto a target surface”). 
Berger does not expressly teach a disposable tip. 
Heriot teaches a disposable tip ([0194]: tip body 158 includes disposable tip 124). 

Berger (as modified by Heriot) do not explicitly teach an optical ferrule that couples with the receiver of the insert, wherein the opposite side of the optical ferrule the receiver is configured to receive a fiber optic conduit and wherein the receiver is coupled to an optical cable.
Feine teaches an optical ferrule that couples with the receiver of the insert, wherein the opposite side of the optical ferrule the receiver is configured to receive a fiber optic conduit and wherein the receiver is coupled to an optical cable (Fig. 1, [0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sivriver (as modified by Heriot) by adapting Feine’s idea of having an optical ferrule wherein the receiver is coupled to an optical cable in order to make an improved handpiece device (as best understood). 
As to claim 2, Berger (as modified by Heriot and Feine) teach the device according to claim 1, further comprising a centrally located fiber that emits laser output of a laser source, the centrally located fiber extending through the centrally located fiber of the terminal end of the insert (Berger: Fig. 3, [0025]) (as best understood). 
apply force to at least one rib to activate laser”, [0023], [0025]: “visible electromagnetic energy, coherent light, one or more of a wavelength within a range from about 2.69 to about 2.80 microns and a wavelength of about 2.94 microns”) (as best understood). 
As to claim 4, Berger (as modified by Heriot and Feine) teach the device according to claim 1, further wherein the light emitting cap is at least partially transparent (Berger: [0024], [0028]: “projecting light from the distal end of the handpiece housing onto a target surface”, Feine: Figs. 1, 6B, [0041]) (as best understood). 
As to claim 5, Berger (as modified by Heriot and Feine) teach the device according to claim 1, wherein the disposable tip further comprises a sheath tip extending from the light emitting cap and a fiber optic conduit extending from the sheath tip, wherein the fiber optic conduit directs laser output emitted by a laser output into a fiber tip (Berger: Figs. 2-4) (as best understood). 
10.	Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 20110165535) in view of Heriot (US 20160008170) and Feine (US 20040185412) and in further view of Sivriver et al. (US 20150230865).

As to claim 6, Berger (as modified by Heriot and Feine) teach the device according to claim 5, wherein the fiber tip (Berger: Fig. 3). 
Berger (as modified by Heriot and Feine) do not teach the fiber tip is pre-initiated with a dark pigment. 
Sivriver teaches the fiber tip is pre-initiated with a dark pigment ([0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handpiece device of Berger (as modified by Heriot and Feine) by adapting Sivriver’s idea of including pre-initiated fiber tip for better performance (as best understood). 
As to claim 7, Berger (as modified by Heriot, Feine and Sivriver) teach the device according to claim 6, wherein the pigment is a dark pigment, the dark pigment being selectively removable using an alcohol (Sivriver: [0029] – [0030]) (as best understood). 
As to claim 8, Berger (as modified by Heriot, Feine and Sivriver) teach the device according to claim 7, further comprising a push or pull fiber patch that includes the dark pigment, wherein the dark pigment is transferred to the fiber tip when the fiber tip is inserted into the push or pull fiber patch (Sivriver: Fig. 1, [0024]) (as best understood). 
As to claim 9, Berger (as modified by Heriot, Feine and Sivriver) teach the device according to claim 5, wherein the fiber tip further comprises a frosted or translucent material having a colored pigment, the frosted or translucent material producing light 
As to claim 10, Berger (as modified by Heriot, Feine and Sivriver) teach the device according to claim 5, wherein the frosted or translucent material is a sleeve that is slidably received onto the fiber tip, further wherein the frosted or translucent material comprises perforations or apertures that create a vacuum around the fiber tip during a laser procedure (Berger: Figs. 2, 3, Sivriver: Fig. 1, [0024]) (as best understood). 

11.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sivriver et al. (US 20150230865) in view of Heriot (US 20160008170) and in further view of Feine (US 20040185412).

As to claim 15, Sivriver discloses a method, comprising: 
obtaining a tip (Fig. 3) comprising a fiber optic element having a fiber tip (Fig. 1(12), [0026]); and
pre-initiating the fiber tip with a dark pigment comprising an ink ([0024]: carbon based pigment, [0030]). 
Sivriver does not expressly teach a disposable tip. 
Heriot teaches a disposable tip ([0194]: tip body 158 includes disposable tip 124). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sivriver’s fiber tip by incorporating Heriot’s idea of using disposable tip in order to minimize chances of infection. 

Feine teaches an optical ferrule configured to couple with a receiver of an insert, wherein the opposite side of the optical ferrule is coupled with the fiber optic element (Fig. 1, [0036]); and a transparent light emitting cap having a substantially conical shape (Figs. 1, 6B, [0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sivriver (as modified by Heriot) by adapting Feine’s idea of having an optical ferrule and a transparent light emitting cap in order to make an improved handpiece device. 
As to claim 16, Sivriver (as modified by Heriot and Feine) teach the method according to claim 15, wherein pre-initiating comprises: obtaining a substrate that comprises the dark pigment (Sivriver: carbon based pigment, [0030]); and exposing the fiber tip to the substrate to transfer the dark pigment onto the fiber tip (Sivriver: [0034]). 
As to claim 17, Sivriver (as modified by Heriot and Feine) teach the method according to claim 16, further comprising wherein the dark pigment is mixed with a catalyst curing agent (Sivriver: [0029], [0036]). 

As to claim 19, Sivriver (as modified by Heriot and Feine) teach the method according to claim 15, further comprising pre-heating the fiber tip prior to pre-initiating the fiber tip with the dark pigment (Sivriver: [0024], [0031] – [0032]). 
As to claim 20, Sivriver (as modified by Heriot and Feine) teach the method according to claim 15, further comprising curing the dark pigment by exposing the dark pigment of the fiber tip to a specific wavelength of light (Sivriver: [0011]: prescribed wavelengths, [0028]).

Response to Arguments
12.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628